Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1712
           Lower Tribunal Nos. 93-31342C, 93-22944B, 93-29929C,
                          93-22937B & 93-22286C
                            ________________


                               Gabriel Walker,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.



      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Spencer Multack, Judge.

      Gabriel Walker, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

      PER CURIAM.

      Affirmed.